Per CURIAM. This court has no tradition of recognizing, upon retirement, the contributions of any judge of this court or of the trial bench, or justice of our supreme court. But it is impossible for us not to make this one exception, in recognition of the imminent retirement of Thomas F. Butt of Fayetteville. Judge Butt’s service to the people of this state as chancellor of the Fourth Judicial Circuit for fifty years is remarkable. More remarkable still is that on the eve of his departure from the bench he is generally regarded to be one of the ablest jurists ever to have served the state. His contributions to justice through service on the Judicial Council, state bar committees, supreme court committees, and otherwise are many and varied. We will make no attempt to list them here. We will list those qualities which, in our opinion, make for an outstanding judge — scholarship, wisdom, patience and, perhaps most important of all, a kind heart. These qualities define Judge Butt and account for the respect and admiration held for him by the lawyers and judges of the State of Arkansas. His eloquence and wit will long be remembered and appreciated. The court wishes Judge Butt joy and contentment in his retirement.